Citation Nr: 0302912	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-20 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant has verified active service from January 14, 
1952 to March 5, 1952 in the Marine Corps.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 decision, in which the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the 
appellant's claim for nonservice-connected pension benefits.  
The Board remanded this case in November 2001, and following 
completion of the requested development, it has been returned 
to the Board for further appellate review.


FINDINGS OF FACT

The appellant only has verified active service from January 
14, 1952 to March 5, 1952 in the United States Marine Corps 
and was not discharged from service by reason of disability, 
nor is there any record of disability existing at the time of 
separation.


CONCLUSION OF LAW

The appellant does not have the requisite service for 
eligibility for nonservice-connected pension and his claim is 
without legal merit.  38 U.S.C.A. §§ 101, 1521(j) (West 
1991); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.203 (2002); Masons v. 
Principi, 16 Vet. App. 129, 132 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he is eligible for VA pension based 
on active wartime service with both the U.S. Army and Marine 
Corps.  In pertinent part, eligibility for pension may be 
established by a veteran having active service of either (1) 
90 days or more during a period of war; (2) a period of 90 
consecutive days or more when such period began or ended 
during a period of war; (3) or an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one war; or (4) served in the active service and was 
discharged or released from such service by reason of 
disability adjudged service-connected, or at time of 
discharge had a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability.  38 U.S.C.A. § 
1521(j) (West 1991); 38 C.F.R. § 3.3(a)(3) (2002).

The term "period of war" is currently defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 
5, 1917), World War I (April 6, 1917 to November 11, 1918), 
World War II (December 7, 1941 to December 31, 1946), the 
Korean conflict (June 27, 1950 to January 31, 1955), the 
Vietnam era (February 28, 1961 to May 7, 1975 for veterans 
serving in Vietnam, and from August 5, 1964 to May 7, 1975 
for all other cases), and the Persian Gulf War (from August 
2, 1990 and ending on a date yet to be prescribed).  38 
U.S.C.A. § 101 (West 1991 & Supp. 1995).  See 38 C.F.R. § 3.2 
(2002).

In his original Application for Compensation or Pension (VA 
Form 21-526) received in October 1998, the appellant claimed 
active duty service from 1951 to 1953.  He claimed to have 
entered and separated from service at Fort Buchanon with a 
service number of "[redacted]" and rank of "PFC."  He 
reported a date of birth of December [redacted], 1925.

On December 8, 1998, the RO initiated a verification request 
with the National Personnel Records Center (NPRC) by assuming 
that the appellant's service was with the U.S. Army.  The RO 
provided NPRC the appellant's full name, Social Security 
Number and possible service dates from January 1951 to 
January 1953.  On December 9, 1998, the RO advised the 
veteran as follows:

We are working on your claim.  However, we 
need more information before we can finish our 
action:

Send the original or a certified copy of your 
separation papers (DD214 or other document) 
from service.  This must contain information 
about length and time of service and type of 
discharge.  A copy of the original document 
can be accepted by VA if the copy were issued 
by the service department.  If that is 
unavailable, send a copy issued by a public 
custodian of record who certifies that it is a 
true and exact copy of a service department-
issued document in the custodian's custody.  
If the original or certified copy is 
unavailable, send any available documents or 
information concerning any periods of service 
for yourself including dates of service, 
branch, service number, organization unit, 
etc.

Please send us this evidence as soon as 
possible, preferably within 60 days.  The 
faster you send us the information we need, 
the sooner we can work on your claim.  We must 
receive it within one year from the date of 
this letter.  If we do not receive it within 
one year, we will not be able to pay the 
benefit you are claiming for any period before 
the date it is received.  Be sure to write the 
veteran's full name and VA file number on all 
evidence or forms that you send us.

If your mailing address is different than that 
shown above, please advise us of your new 
mailing address.  You should notify us 
immediately of any changes in your mailing 
address.

IF YOU RESIDE IN THE CONTINENTAL UNITED 
STATES, ALASKA, HAWAII OR PUERTO RICO, YOU MAY 
CONTACT VA WITH QUESTIONS AND RECEIVE FREE 
HELP BY CALLING OUR TOLL-FREE NUMBER 1-800-
827-1000 (FOR HEARING IMPAIRED TDD 1-800-829-
4833).
(emphasis original).

In May 2000, the RO was notified by the NPRC that 
verification of the appellant's claimed service with the U.S. 
Army could not be ascertained with the information provided.  
At that time, NPRC requested that the appellant submit a VA 
Form 3101 and "QUESTIONAIRE ABOUT MILITARY SERVICE" (NA 
13075) for a further search.

On May 18, 2000, the RO received a VA Form 21-4138 statement 
and a completed NA 13075.  In pertinent part, the VA Form 21-
4138 read as follows:

This Vet had a CVA, is very ill, do not 
remember anything about his military service, 
except that he was inducted in the Marine 
Corps (does not remember when) was sent to 
Parris Island - NC where after 2 or 3 months 
he was discharged because he did not know 
English.  Nevertheless SN-[redacted] is from 
the Army and from induction in USA (not PR).

In the enclosed NA 13075, the appellant reported an Army 
service number of [redacted].  However, he only checked off 
service in the Marine Corps branch.  He reported being 
inducted at Fort Buchannon (sic), San Juan, Puerto Rico and 
sent to Basic Training at Parish (sic) Island in North 
Carolina.  He gave a date of birth of December [redacted], 1925.  He 
reported 2 or 3 months of service in the Marine Corps before 
being released due to his inability to speak English.  He 
also checked a box specifically denying service in any other 
branch of service following his Marine Corps service.

In February 2001, the NPRC confirmed that the appellant 
served in the Marine Corps from January 14, 1952 to March 5, 
1952.  His service number was [redacted].  However, it was noted 
that there may be a problem since the date of birth was 
recorded as May 5, 1926.  NPRC indicated that the appellant 
was given a general discharge for "Convenience of the 
Govmt," and did not have 90 days of creditable active 
service.  An accompanying Record of Induction (DD Form 47) 
indicated that the appellant was previously sent to a joint 
examining and induction station on "31 Aug 50," but that he 
was not accepted.  Box 11a indicated that he did not have 
prior military service.  He requested an order of preference 
for the Army and then the Navy (which included the Marine 
Corps and Coast Guard).  He was found acceptable for 
induction on November 6, 1951 at Ft. Buchanan, Puerto Rico, 
and assigned to the Marine Corps.  He was ordered to report 
to the Marine Barracks in San Juan, Puerto Rico on January 
14, 1952.  The appellant's DD Form 214 noted no prior history 
of active military service with a net service of 1 month and 
21 days with the Marine Corps.

In November 2001, the Board remanded the claim to the RO for 
an additional attempt to verify whether the appellant had 
active service with the U.S. Army.

In January 2002, the RO made an additional request with the 
NPRC to verify whether the appellant had verified service 
with any service branch other than the Marine Corps, to 
include the Army.  By letter dated January 8, 2002, the 
appellant was notified of the evidentiary requirements 
necessary to substantiate his claim.  The RO specifically 
notified the appellant that entitlement to non-service 
connected pension benefits required the following evidence

You had active military service for 90 days 
or more with at least one day during a period 
of war (or discharge or release from service 
during a period of war for a service-
connected disability).  If we do not already 
have evidence of your military service, we 
will get it and review it to see if you have 
qualifying service.  We will also request any 
other necessary military service records.

(emphasis original).  

The RO also requested the appellant to assist the RO in 
providing the following information:

We are working on your appeal remanded by the 
Board of Veterans Appeals dated November 01, 
2001.

The remanded decision requires that we have 
all the evidence necessary to process your 
claim accurately.  We are requesting you to 
submit any additional information of your 
service in the military, this includes branch, 
time frame, or any documentation which we 
could rely upon for verification, besides your 
service with the U.S. Marine Corps from 
January 14, 1952 to March 5, 1952.

If you are able to obtain the evidence you may 
complete and return the enclosed VA Form 21-
4142 for your private treatment and we will 
attempt to obtain those records for you.  
Please ask the doctor or hospital to answer 
our request as soon as possible.

Finally, the RO requested the appellant to provide any 
additional information by March 12, 2002, and reminded him 
that he held the ultimate responsibility to support his claim 
with appropriate evidence, to include enough information to 
allow the RO to request records in the possession of a 
federal agency.

In April 2002, the NPRC indicated that the case may involve a 
fire related record, and that verification could not be 
ascertained based on the information furnished.  Thereafter, 
the RO conducted several inquiries in the Veteran 
Identification Data (VID) system using varying combinations 
of names and service numbers.  The service number [redacted], 
provided by the appellant, belonged to a veteran who is no 
longer alive.  These inquiries failed to provide any 
information capable of verifying the appellant's claimed 
service in the U.S. Army.

Upon review of the record, the Board finds that the 
preponderance of the evidence establishes the appellant only 
has verified active service from January 14, 1952 to March 5, 
1952 in the Marine Corps.  Service records establish that the 
appellant entered active duty with the Marine Corps on 
January 14, 1952 with no prior active service.  He was 
released from active duty after only 1 month and 21 days of 
service due to convenience of the government.  In his NA 
13075 dated May 2000, the appellant denied any active duty in 
any other military branch following his separation from the 
Marine Corps.  The NPRC and the RO have been unable to verify 
any other period of active duty service.

The appellant has claimed an additional period of active duty 
service with the U.S. Army.  He has not provided the dates of 
such service or any additional details beyond a claimed 
service number of [redacted].  The RO has presented 
documentation which establishes that the claimed service 
number belongs to another veteran, and NPRC is unable to 
verify the claimed Army service without additional 
information.  On a VA Form 21-4138 received on May 18, 2000, 
the appellant indicated having no memory of additional 
details of his service.  Review of the appellant's DD Form 47 
indicates that he made an unsuccessful attempt at enlistment 
in August 1950, and perhaps this is the claimed service he is 
reporting.  In any event, the Board is bound by 38 C.F.R. 
§ 3.203 and Duro v. Derwinski, 2 Vet. App. 530, 532 (1992), 
which, when read together, signify that only official service 
department records can establish if and when an individual 
served on active duty.  The official records in this case 
establish that the appellant only has verified active service 
from January 14, 1952 to March 5, 1952 in the Marine Corps.  
With less than 90 consecutive or aggregate days of active 
service beginning or ending during a period of war, or 
wartime service terminated because of disability, which has 
neither been alleged or shown, the Board finds that the 
appellant is ineligible for nonservice-connected pension 
benefits as a matter of law.  Consequently, his claim must be 
denied.  38 U.S.C.A. §§ 101, 1521(j) (West 1991); 38 C.F.R. 
§§ 3.2, 3.3(a)(3), 3.203 (2002); Masons v. Principi, 16 Vet. 
App. 129, 132 (2002).

In so concluding, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 became 
effective during the appeal period.  106 P.L. 475, 114 Stat. 
2096 (2000).  In pertinent part, this law redefined VA's 
notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  As 
indicated above, the appellant is not eligible for non-
service connected pension benefits as a matter of law.  In 
such a situation, the provisions of the VCAA are not 
applicable.  Masons, 16 Vet. App. at 132.  

Nonetheless, the Board notes that 38 C.F.R. § 3.203(c) 
requires VA to obtain verification of service from the 
appropriate service department.  Furthermore, there is no 
stated limit on the number of times that VA shall request 
service department verification.  See generally Sarmiento v. 
Brown, 7 Vet. App. 80 (1994) (Section 3.203(c) obligates VA 
to request verification of service where appellant submitted 
evidence that prior negative certification was based on a 
misspelling of his name).  In this case, the RO has submitted 
the appellant's NA Form 13075 for NPRC review, and 
affirmatively established that the claimed Army service 
number provided by the appellant belonged to another veteran.  
Service records confirm no active service prior to the brief 
period of active duty in the Marine Corps, and the appellant 
specifically denied any subsequent active service.  The RO 
has provided the appellant ample notice of the information 
needed to verify his service, to include a final notice on 
the time constraints by letter dated January 8, 2002.  The 
appellant has offered no further information or evidence that 
would warrant further verification efforts.  The Board 
further notes that, although there is a discrepancy with 
regard to the appellant's date of birth on his service 
records, the totality of the service information removes any 
doubt that the service records provided by NPRC are those of 
the appellant.  The Board finds, therefore, that VA duty to 
assist the appellant in verifying his active service dates 
has been satisfied.


ORDER

The claim for eligibility for nonservice-connected pension 
benefits is denied.



____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

